Citation Nr: 1635409	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-46 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung/respiratory disorder to include chronic obstructive pulmonary disease (COPD) and emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO denied entitlement to service connection for a heart condition, high blood pressure, emphysema, a skin rash, and tinnitus.  The Veteran timely appealed that determination to the Board.  

In an October 2012 rating decision, issued before the case was certified to the Board on appeal, the RO granted service connection for ischemic heart disease with implantable cardioverter-defibrillator (AICD), based on a finding that the Veteran was exposed to Agent Orange in Vietnam.  A 100 percent schedular rating was assigned, effective from June 18, 2009.  

In a May 2014 decision, the Board denied the Veteran's claims of service connection for tinnitus and a skin disorder; and, remanded the issues of service connection for a respiratory disorder (claimed as emphysema) and hypertension for further development and adjudicative action.  After additional development was undertaken, the RO issued a Supplemental Statement of the Case (SSOC) in September 2014 and returned the case to the Board.  

The Board found the previously requested development to be incomplete, and remanded the case again in November 2014.  Before the case was returned to the Board, the RO issued a rating decision in January 2016 granting service connection for pulmonary hypertension and pulmonary vascular disease with pulmonary embolism, claimed as hypertension, as part of the service-connected ischemic heart disease with AICD which is already rated as 100 percent disabling.  In other words, the RO found that the Veteran's pulmonary hypertension and pulmonary vascular disease was part and parcel of his service-connected heart condition.  

The RO subsequently issued an SSOC in January 2016 addressing the last remaining issue currently before the Board - entitlement to service connection for a respiratory disorder, to include emphysema and COPD.  

Notably, before the case was returned to the Board, the RO issued another rating decision in July 2016 which granted entitlement to a special monthly compensation (SMC) based on the need for the aid and attendance of other person pursuant to 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's COPD, including emphysema, is made permanently worse beyond its natural progression by the service-connected heart disease with pulmonary hypertension and pulmonary vascular disease and cannot be satisfactorily disassociated from his service-connected heart disease with pulmonary hypertension and pulmonary vascular disease.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his respiratory disability is aggravated by his service-connected heart disease with pulmonary hypertension and pulmonary vascular disease.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).

According to 38 C.F.R. § 3.310 (b), VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

According to a September 2012 VA examination, the Veteran had a myocardial infarction (heart attack) in November 2004.  He has diagnoses of ischemic heart disease, coronary artery disease, and chronic congestive heart failure.  A cardiac pacemaker and automatic implantable cardioverter defibrillator (AICD) were implanted in 2006.  The Veteran's heart condition results in severe dyspnea, fatigue, angina and dizziness.  His METs level at that time was between 1-3, which was consistent with activities such as eating, dressing, taking a shower, and slow walking.  Thus, the Veteran becomes extremely short of breath during mild activity.  In addition, the Veteran's left ventricular ejection fraction (LVEF) was 15 to 20 percent at that time.  

The VA examiner also noted that the Veteran had COPD, which also resulted in shortness of breath, but found that the COPD did not limit the cardiac output given that the Veteran's cardiac ejection fraction was only 15-20 percent, which indicates that his estimated METs of 1-3 is appropriate in the Veteran's case and stands alone due to the heart condition in isolation.

In a May 2014 statement, the Veteran's private treating primary care provider, Dr. E.C., noted that the Veteran had multiple medical conditions which included severe COPD and congestive heart failure class III B, with an ejection fraction of 15 percent (with normal being higher than 55 percent).  Dr. E.C. also noted that those two conditions limited the Veteran's ability to do physical activity due to severe shortness of breath.

In another May 2014 statement, the Veteran's private pulmonologist, Dr. A.S., noted that the Veteran had severe obstructive airway disease that was 50 percent related to Agent Orange, 25 percent related to his previous smoking, and 25 percent related to his ischemic heart disease.  Dr. A.S. did not indicate how he reached these conclusions.

A VA examiner in August 2014 indicated a review of the claims file, and noted diagnoses of arteriosclerotic heart disease, coronary artery disease, congestive heart failure, cardiomyopathy, AICD, paroxysmal ventricle tachycardia, and atrial fibrillation.  The examiner referred to an abnormal September 2012 angiogram which revealed moderate pulmonary hypertension, severe cardiomyopathy with ejection fraction, severe left ventricular dysfunction with ejection fraction of 15-20 percent.  Also, an abnormal July 2014 EKG revealed sinus bradycardia with PVCs and anterior lateral infarct, age undetermined.  An interview-based METs test revealed dyspnea and fatigue of similar severity to the findings from the 2012 VA examination (1-3 METS consistent with activities such as eating, dressing, taking a shower and slow walking).  The examiner found that the Veteran's METs level was not solely due to the heart condition, noting that the level was also limited by the Veteran's severe COPD, pulmonary embolism by history, and pulmonary hypertension; however, the examiner was unable to state, with any degree of certainty, as to what percent of the METs limitation was due to the other non-cardiac medical conditions.  

The examiner concluded, however, that the Veteran's respiratory condition was at least as likely as not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner noted that the Veteran has multiple respiratory disorders to include COPD, moderate pulmonary hypertension and history of pulmonary embolism.  

The examiner found that the Veteran's heart disease did not cause the COPD, but found that the pulmonary embolism, but not emphysema, was at least as likely as not secondary to his heart disease.  The examiner reasoned that, according to medical literature, pulmonary hypertension and abnormal elevation in pulmonary artery pressure may be the result of left heart failure, pulmonary parenchymal or vascular disease, thromboembolism, or a combination of those factors.  The examiner also noted that chronic thromboembolic pulmonary hypertension is often disabling and causes breathlessness.  The examiner concluded that the Veteran was at high risk for pulmonary embolism due to his heart disease, including the severe cardiomyopathy and left heart failure requiring long-term anticoagulation therapy.

The examiner also listed emphysema, pulmonary embolism and congestive heart failure as conditions which were predominantly responsible for the cardiopulmonary complications.

In a statement dated February 2014 (received in February 2015), Dr. A.S., clarified that the Veteran's COPD was not caused by his service-connected heart condition; however, Dr. A.S. did not opine as to whether the Veteran's heart condition aggravated the COPD.  


A May 2015 VA examiner opined as follows:  

The Veteran is noted have and is SC for IHD (with LVEF 25%) and arrhythmia.  The current echo noted LVEF of only 25%.  Both the left ventricle and the left atrium is noted enlarged.  This is secondary to the left side of the heart attempting to increase the ejection fraction or perfusion of the blood.  The decreased LVEF will produce back-pressure to the left atrium.  The left atrium is also noted enlarged.  From the left atrium the back-pressure will develop in the pulmonary artery and then to the lungs.  This is the pulmonary hypertension and pulmonary vascular disease.  Because of the increased pressure in the pulmonary vascular system (pulmonary hypertension), there is increased problems with the pressure gradient between the lung and the vascular.  Therefore this will cause increased work of the lungs to exchange the oxygen to the vascular system.  Because of the increased work demand of the lungs, this will produce or aggravate the lung problems to include COPD, emphysema/resistive lung disease.  It is impossible to determine the amount of change secondary to the heart condition without speculation.  

Concerning the pulmonary emboli, with the reduction of the perfusion of blood (reduced LVEF) and/or the arrhythmia, there will be pooling of the blood throughout the heart.  Any pooling of blood is a severe risk for the development of blood clots.  If the clot develops in the right side of the heart, it has a direct path to the lungs.  Therefore, producing the pulmonary emboli.  

Therefore it is as least as likely as not that the service-connected heart disease and arrhythmia is the cause of the lung, emboli, pulmonary hypertension and the pulmonary vascular disease.  

In a November 2015 clarification opinion, the same examiner from May 2015 opined that even though smoking is the number one cause of lung disease, problems of the heart will contribute to lung problems.  The examiner explained that reduced pumping of the heart (reduced LVEF) will cause back pressure to the right side of the heart and finally to the lungs.  Because of the increased pressure, this will produce pulmonary hypertension, which leads to reduce transfer of oxygen from the lungs to the blood.  This causes the lungs to work harder to increase oxygen.  Therefore it contributes to the lung problems.  

The examiner also noted that the Veteran's IHD or low ejection of the blood from the heart (reduced LVEF) will produce increased statis of the blood and this will lead to the increased risk of development of blood clots.  If the clots flow from the heart to the lung then they are pulmonary emboli.  Therefore the examiner concluded that the IHD, decreased LVEF is the direct cause of the pulmonary emboli.  

In summary, the medical evidence of record, both VA and private suggests that the Veteran's respiratory disorder is made worse by the service-connected heart disability.  While the VA examiners and Dr. A.S. clearly note that the Veteran's COPD and his heart condition are independent of each other, in terms of causation, there is a consensus that the Veteran's severe dyspnea and shortness of breath are symptoms that result from both the severe heart condition and the severe COPD.  See May 2014 statement from Dr. A.S, and VA examination reports from August 2014,May 2015, and November 2015.  In particular, the August 2014 examiner opined that the Veteran's severely low METs level of between 1-3 METs was not solely due to the heart condition and was also limited by the Veteran's severe COPD, pulmonary embolism, and pulmonary hypertension.  

While the medical professionals agree that the Veteran's COPD is made worse because of the severe heart condition, the evidence as to the baseline level of severity prior to the aggravation is in equipoise.  Dr. A.S. opined in May 2014 that the Veteran's COPD was 25 percent related to his heart condition; however, Dr. A.S. provided no rationale for that opinion.  The August 2014 VA examiner was unable to state, with any degree of certainty, as to what percent of the METs limitation was due to the other non-cardiac medical conditions.  

The medical evidence of record shows that the Veteran's COPD cannot be satisfactorily disassociated from the Veteran's service-connected heart condition.  The Veteran's low METs level of between 1-3 means that even mild physical activity, such as eating, dressing, taking a shower, and slow walking, causes dyspnea and shortness of breath; however, no medical professional has been able to state, with any degree of certainty or adequate rationale, as to exactly how much of the dyspnea and shortness of breath is due to the COPD and/or the heart condition (including the pulmonary hypertension).  

The Board notes that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. §  3.310 (b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  However, in this case, the Board finds the evidence is at least in equipoise as to whether the Veteran's COPD has been aggravated by his service-connected heart condition.  The extent of aggravation is a rating consideration for the RO in assigning a disability rating, see generally 38 C.F.R. § 4.22, and applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998).

Because the Veteran's COPD symptoms cannot be satisfactorily disassociated from his heart-related dyspnea and shortness of breath, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected heart disease aggravates his COPD.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for COPD is warranted.  38 C.F.R. § 3.310 (a).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for COPD is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


